Citation Nr: 0429563	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In connection with this appeal the veteran and his wife 
testified at a personal Board hearing before the undersigned 
sitting in Columbia, South Carolina, in July 2004; a 
transcript of that hearing is associated with the claims 
file.  The Board observes that the veteran failed to appear, 
without explanation, for his scheduled RO hearing in April 
2004.  As such, the veteran's request for a hearing before 
the RO is considered withdrawn. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while serving in an artillery 
division in the Army, he was subjected to loud noises without 
ear protection and that such noise exposure resulted in his 
current bilateral hearing loss disability.  As such, the 
veteran claims service connection for such disability is 
warranted.

The Board observes that the veteran's Report of Separation 
from the Armed Services of the United States (Form DD 214) 
reflects service in an artillery division of the Army.  At 
his July 2004 Board hearing, the veteran stated that he did 
not have significant post-service noise exposure, indicating 
that he worked mainly in maintenance and shipping 
departments.  Furthermore, it was observed that the veteran 
had hearing aids for both of his ears.  Therefore, the Board 
finds that a remand is necessary to obtain an examination 
opinion regarding the etiology of the veteran's claimed 
hearing disability.

Additionally, at his July 2004 Board hearing, the veteran 
indicated that he received yearly hearing tests from his 
employer, dating back to 1997.  He also stated that he 
received his hearing aids from the Columbia VA Medical Center 
in 2001.   Therefore, while on remand, such outstanding 
relevant medical records should be obtained for consideration 
in connection with the veteran's appeal.

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form for his 
employer.  Then the RO should take the 
appropriate steps to obtain identified 
records from the veteran's employer and 
the Columbia VA Medical Center.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  Any records 
obtained should be associated with the 
file.

2.  Thereafter, the veteran should be 
afforded a VA audiologic examination to 
determine whether he currently has a 
bilateral hearing loss disability, as 
defined for the purpose of entitlement to 
VA compensation benefits, and to 
determine the etiology of such hearing 
loss.  The claims folders must be made 
available to and be reviewed by the 
examiner.

The examiner should offer an opinion as 
to whether it is "likely" or 
"unlikely" that currently demonstrated 
bilateral hearing loss was incurred 
during military service or is otherwise 
related to service, to include in-service 
noise exposure in an artillery division.    

3.  After completing the above actions, 
the RO should readjudicate the veteran's 
service connection claim based on the 
complete evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue the veteran a supplemental 
statement of the case and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


